EXHIBIT 10.26




March 2019 Amendment
CFG Voluntary Executive Deferred Compensation Plan First Amendment


Effective March 1, 2019, Schedule I to the CFG Voluntary Executive Deferred
Compensation Plan Amended and Restated September 1, 2014 (the “Plan”), is hereby
amended to read as follows:


SCHEDULE I


EMPLOYERS EFFECTIVE MARCH 1, 2019


The following list represents the Participating Employers, based on the
nomenclature and corporate organization of each such employer as of the
respective dates each such employer became a Participating Employer.
Citizens Bank of Pennsylvania
Citizens Bank, NA
Citizens Asset Finance, lnc.
CCO Investment Services, Corp.
Citizens Financial Group, Inc.
CSB Investment Corporation
Franklin American Mortgage Company
Clarfeld Financial Advisors, LLC
Bowstring Advisors




Except as amended herein, the Plan is confirmed in all other respects.
Executed this 4th day of March 2019 by and on behalf of Citizens Financial
Group, Inc. by its duly authorized officer.


                        
Citizens Financial Group, Inc.
 
By: /s/ Sal J. Di Liberti
Sal J. Di Liberti, Head of Benefits
Date: March 4, 2019







